Exhibit 10.7
QLOGIC CORPORATION
2005 PERFORMANCE INCENTIVE PLAN
TERMS AND CONDITIONS OF INCENTIVE STOCK OPTION
1. General.
     These Terms and Conditions of Incentive Stock Option (these “Terms”) apply
to a particular stock option (“Option”) to purchase shares of Common Stock of
QLogic Corporation (the “Corporation”) if incorporated by reference in the
Notice of Grant Agreement (“Grant Notice”) corresponding to that particular
grant. The recipient of the Option identified in the Grant Notice is referred to
as the “Grantee.” The per share exercise price of the Option as set forth on the
Grants tab on the CEFS website (www.ubs.com/cefs/qlgc) is referred to as the
“Exercise Price.” The effective date of grant of the Option as set forth on the
Grants tab on the CEFS website is referred to as the “Award Date.” The Option
was granted under and subject to the QLogic Corporation 2005 Performance
Incentive Plan (the “Plan”) and these Terms. Capitalized terms are defined in
the Plan if not defined herein. The Option has been granted to the Grantee in
addition to, and not in lieu of, any other form of compensation otherwise
payable or to be paid to the Grantee. The Grant Notice and these Terms are
collectively referred to as the “Option Agreement” applicable to the Option, or
this “Option Agreement.”
2. Vesting; Limits on Exercise.
     Subject to adjustment under Section 7.1 of the Plan and further subject to
early termination under Section 5 of these Terms and Section 7.4 of the Plan,
the Option shall become vested as follows: (1) 25% of the total number of shares
of Common Stock subject to the Option shall vest on the first anniversary of the
Award Date; and (2) an additional 6.25% of the total number of shares of Common
Stock subject to the Option shall vest every three months thereafter until the
Option is vested as to all of the shares of Common Stock subject thereto. The
Option may be exercised only to the extent the Option is vested and exercisable.

  •   Cumulative Exercisability. To the extent that the Option is vested and
exercisable, the Grantee has the right to exercise the Option (to the extent not
previously exercised), and such right shall continue, until the expiration or
earlier termination of the Option.     •   No Fractional Shares. Fractional
share interests shall be disregarded, but may be cumulated.     •   Minimum
Exercise. No fewer than 100 shares of Common Stock (subject to adjustment under
Section 7.1 of the Plan) may be purchased at any one time, unless the number
purchased is the total number at the time exercisable under the Option.     •  
ISO Value Limit. If the aggregate fair market value of the shares with respect
to which ISOs (whether granted under the Option or otherwise) first become
exercisable by the Grantee in any calendar year exceeds $100,000, as measured on
the applicable Award Dates, the limitations of Section 5.1.2 of the Plan shall
apply and to such extent the Option will be rendered a nonqualified stock
option.

1



--------------------------------------------------------------------------------



 



3. Continuance of Employment/Service Required; No Employment/Service Commitment.
     The vesting schedule requires continued employment or service through each
applicable vesting date as a condition to the vesting of the applicable
installment of the Option and the rights and benefits under this Option
Agreement. Employment or service for only a portion of the vesting period, even
if a substantial portion, will not entitle the Grantee to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment or services as provided in Section 5 below
or under the Plan.
     Nothing contained in this Option Agreement or the Plan constitutes a
continued employment or service commitment by the Corporation or any of its
Subsidiaries, affects the Grantee’s status, if he or she is an employee, as an
employee at will who is subject to termination without cause, confers upon the
Grantee any right to remain employed by or in service to the Corporation or any
Subsidiary, interferes in any way with the right of the Corporation or any
Subsidiary at any time to terminate such employment or service, or affects the
right of the Corporation or any Subsidiary to increase or decrease the Grantee’s
other compensation.
4. Manner of Exercise.
     4.1 Method of Exercise of Option.
     The Corporation has established a web — based system for managing and
exercising Options. Currently, UBS Financial Services, Inc. manages Option
exercises. In order to exercise an Option, the Grantee must contact UBS either
by logging on to the UBS OneSource website (http://www.ubs.com/onesource/qlgc)
or by calling the UBS Call Center at 1-866-756-4421. UBS will request from the
Grantee information regarding the Option to be exercised, the method of payment
of the exercise price and the order type. In order to comply with the terms of
the Plan, the Grantee also must deliver:

  •   payment in full for the Exercise Price of the shares to be purchased in
cash, check or by electronic funds transfer, or utilizing the UBS same day sale
procedures;     •   any written statements or agreements required pursuant to
Section 8.1 of the Plan; and     •   satisfaction of the tax withholding
provisions of Section 8.5 of the Plan.

The Administrator also may, but is not required to, authorize a non-cash payment
alternative by notice and third party payment in such manner as may be
authorized by the Administrator. For other methods of payment for exercise,
contact the Administrator.
     The Option will qualify as an ISO only if it meets all of the applicable
requirements of the Code. The Option may be rendered a nonqualified stock option
if the Administrator permits the use of one or more of the non-cash payment
alternatives referenced above.
     4.2 Responsibility for Taxes. The ultimate liability for any and all tax,
social insurance and payroll tax withholding legally payable by an employee
under applicable law (including without limitation laws of foreign
jurisdictions)(“Tax-Related Items”) is and remains

2



--------------------------------------------------------------------------------



 



Grantee’s responsibility and liability and the Corporation (a) makes no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Option, including the grant, vesting or
exercise of the Option and the subsequent sale of the shares of Common Stock
subject to the Option; and (b) does not commit to structure the terms of the
grant or any aspect of the Option to reduce or eliminate Grantee’s liability for
Tax-Related Items.
     Prior to exercise of the Option, Grantee shall pay or make adequate
arrangements satisfactory to the Administrator to satisfy all withholding
obligations of the Corporation. In this regard, Grantee authorizes the
Corporation to withhold all applicable Tax-Related Items legally payable by
Grantee from his or her wages or other cash compensation paid to Grantee by the
Corporation or from proceeds of sale. Alternatively, or in addition, if
permissible under local law, the Corporation may sell or arrange for the sale of
shares of Common Stock that Grantee is due to acquire to meet the minimum
withholding obligations for Tax-Related Items. Finally, Grantee shall pay to the
Corporation any amount of any Tax-Related Items that the Corporation may be
required to withhold as a result of Grantee’s participation in the Plan or
Grantee’s purchase of shares of Common Stock that cannot be satisfied by the
means previously described.
5. Early Termination of Option.
     5.1 Expiration Date. Subject to earlier termination as provided below in
this Section 5, the Option will terminate ten years after the Award Date,
including the Award Date (the “Expiration Date”). For example, if an Option is
awarded on February 15, 2010, assuming no earlier termination as set forth in
this Section 5, the Option will terminate at the close of business on
February 14, 2020.
     5.2 Possible Termination of Option upon Change in Control. The Option is
subject to termination in connection with a Change in Control Event or certain
similar reorganization events as provided in Section 7.4 of the Plan.
     5.3 Termination of Option upon a Termination of Grantee’s Employment or
Services. Subject to earlier termination on the Expiration Date of the Option or
pursuant to Section 5.2 above, if the Grantee ceases to be employed by or ceases
to provide services to the Corporation or a Subsidiary, the following rules
shall apply (the last day that the Grantee is employed by or provides services
to the Corporation or a Subsidiary is referred to as the Grantee’s “Severance
Date”):

  •   other than as expressly provided below in this Section 5.3, (a) the
Grantee will have until the date that is 3 months after his or her Severance
Date (including the Severance Date) to exercise the Option (or portion thereof)
to the extent that it was vested on the Severance Date (e.g. — if the Severance
Date was February 15, 2010, the three-month period would expire at the close of
business on May 14, 2010) , (b) the Option, to the extent not vested on the
Severance Date, shall terminate on the Severance Date, and (c) the Option, to
the extent exercisable for the 3-month period following the Severance Date and
not exercised during such period, shall terminate at the close of business on
the last day of the 3-month period;

3



--------------------------------------------------------------------------------



 



  •   if the termination of the Grantee’s employment or services is the result
of the Grantee’s death or Total Disability (as defined below), (a) the Grantee
(or his or her beneficiary or personal representative, as the case may be) will
have until the date that is 12 months after the Grantee’s Severance Date
(including the Severance Date) to exercise the Option (e.g. — if the Severance
Date was February 15, 2010, the 12-month period would expire at the close of
business on February 14, 2011), (b) the Option, to the extent not vested on the
Severance Date, shall terminate on the Severance Date, and (c) the Option, to
the extent exercisable for the 12-month period following the Severance Date and
not exercised during such period, shall terminate at the close of business on
the last day of the 12-month period;     •   if the Grantee’s employment or
services are terminated by the Corporation or a Subsidiary for Cause (as defined
below), the Option (whether vested or not) shall terminate on the Severance
Date.

     For purposes of the Option, “Total Disability” means a “permanent and total
disability” (within the meaning of Section 22(e)(3) of the Code or as otherwise
determined by the Administrator).
     For purposes of the Option, “Cause” means that the Grantee:

  (1)   has been negligent in the discharge of his or her duties to the
Corporation or any of its Subsidiaries, has refused to perform stated or
assigned duties or is incompetent in or (other than by reason of a disability or
analogous condition) incapable of performing those duties;     (2)   has been
dishonest or committed or engaged in an act of theft, embezzlement or fraud, a
breach of confidentiality, an unauthorized disclosure or use of inside
information, customer lists, trade secrets or other confidential information;
has breached a fiduciary duty, or willfully and materially violated any other
duty, law, rule, regulation or policy of the Corporation, any of its
Subsidiaries or any affiliate of the Corporation or any of its Subsidiaries; or
has been convicted of a felony or misdemeanor (other than minor traffic
violations or similar offenses);     (3)   has materially breached any of the
provisions of any agreement with the Corporation, any of its Subsidiaries or any
affiliate of the Corporation or any of its Subsidiaries; or     (4)   has
engaged in unfair competition with, or otherwise acted intentionally in a manner
injurious to the reputation, business or assets of, the Corporation, any of its
Subsidiaries or any affiliate of the Corporation or any of its Subsidiaries; has
improperly induced a vendor or customer to break or terminate any contract with
the Corporation, any of its Subsidiaries or any affiliate of the Corporation or
any of its Subsidiaries; or has induced a principal for whom the Corporation,
any of its Subsidiaries or any affiliate of the Corporation or any of its
Subsidiaries acts as agent to terminate such agency relationship.

4



--------------------------------------------------------------------------------



 



     In all events the Option is subject to earlier termination on the
Expiration Date of the Option or as contemplated by Section 5.2. The
Administrator shall be the sole judge of whether the Grantee continues to render
employment or services for purposes of this Option Agreement.
     Notwithstanding any post-termination exercise period provided for herein or
in the Plan, the Option will qualify as an ISO only if it is exercised within
the applicable exercise periods for ISOs under, and meets all of the other
requirements of, the Code. If the Option is not exercised within the applicable
exercise periods for ISOs or does not meet such other requirements, the Option
will be rendered a nonqualified stock option.
6. Non-Transferability.
     The Option and any other rights of the Grantee under this Option Agreement
or the Plan are nontransferable and exercisable only by the Grantee, except as
set forth in Section 5.7 of the Plan.
7. Adjustment.
     The total number of shares of Common Stock subject to the Option, as well
as the Exercise Price of the Option, are subject to adjustment pursuant to
Section 7.1 of the Plan.
8. Data Privacy Consent.
     Grantee explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of Grantee’s personal data as described
in this document by and among, as applicable, the Corporation, its Subsidiaries,
or affiliates for the exclusive purpose of implementing, administering and
managing Grantee’s participation in the Plan.
     Grantee further understands that the Corporation, its Subsidiaries or
affiliates hold certain personal information about Grantee, including, but not
limited to, Grantee’s name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any shares of stock held in the Corporation and details of all Options or
other entitlements to shares of Common Stock awarded, canceled, exercised,
vested, unvested or outstanding in Grantee’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”). Grantee understands
that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in Grantee’s country, or elsewhere, and that the recipient’s
country may have different data privacy laws and protections than Grantee’s
country. Grantee authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Grantee’s participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom Grantee may elect to deposit any shares of Common
Stock acquired upon exercise of the Option. Grantee understands that Data will
be held only as long as is necessary to implement, administer and manage
Grantee’s participation in the Plan. Grantee understands that he or she may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or withdraw the
consents herein by contacting the Corporation’s human resources department.
Grantee understands that withdrawal of consent may affect Grantee’s ability to
exercise or realize benefits from the Option.

5



--------------------------------------------------------------------------------



 



9. Nature of Grant.
     In accepting the grant of the Option, Grantee acknowledges that: (i) the
Plan is established voluntarily by the Corporation, it is discretionary in
nature and it may be modified, suspended or terminated by the Corporation at any
time, as provided in the Plan and these Terms; (ii) the grant of the Option is
voluntary and occasional and does not create any contractual or other right to
receive future grants of stock options, or benefits in lieu of stock options
even if stock options have been granted repeatedly in the past; (iii) all
decisions with respect to future grants will be at the sole discretion of the
Corporation; (iv) Grantee’s participation in the Plan shall not create a right
to further employment and shall not interfere with the ability of the
Corporation or its subsidiaries to terminate Grantee’s employment relationship
at any time with or without cause; (v) Grantee’s participation in the Plan is
voluntary; (vi) in the event that Grantee is not an employee of the Corporation,
the Option grant will not be interpreted to form an employment contract or
relationship with the Corporation, and furthermore, the Option grant will not be
interpreted to form an employment contract with the Corporation and any of its
Subsidiaries or affiliates; (vii) the future value of the underlying shares of
Common Stock is unknown and cannot be predicted with certainty; (viii) if the
underlying shares of Common Stock do not increase in value, the Option will have
no value; (ix) if Grantee exercises his or her Option and obtains shares of
Common Stock, the value of those shares of Common Stock acquired upon exercise
may increase or decrease in value, even below the Exercise Price; and (x) no
claim or entitlement to compensation or damages arises from termination of the
Option or diminution in value of the Option or shares of Common Stock acquired
pursuant to the Option and Grantee irrevocably releases the Corporation and its
Subsidiaries and affiliates from any such claim that may arise.
10. Clawback Policy.
     Notwithstanding anything else contained herein or in the Plan to the
contrary, this Option Agreement is subject to the Company’s clawback policy, as
well as the “clawback” provisions of applicable law, rules and regulations, as
each may be adopted and in effect from time to time (collectively, the “Clawback
Policy”). The provisions of the Clawback Policy are in addition to (and not in
lieu of) any rights to repayment the Company may have under Section 304 of the
Sarbanes-Oxley Act of 2002 and other applicable laws.
11. Notices.
     Any notice to be given under the terms of this Option Agreement shall be in
writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Grantee at the address last reflected on
the Corporation’s payroll records, or at such other address as either party may
hereafter designate in writing to the other. Any such notice shall be delivered
in person or shall be enclosed in a properly sealed envelope addressed as
aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government. Any such notice shall be given only
when received, but if the Grantee is no longer employed by the Corporation or a
Subsidiary, shall be deemed to have been duly given five business days after the
date mailed in accordance with the foregoing provisions of this Section 10.

6



--------------------------------------------------------------------------------



 



12. Plan.
     The Option and all rights of the Grantee under this Option Agreement are
subject to the terms and conditions of the Plan, incorporated herein by this
reference. The Grantee agrees to be bound by the terms of the Plan and this
Option Agreement. The Grantee acknowledges having read and understanding the
Plan and this Option Agreement. Unless otherwise expressly provided in other
sections of this Option Agreement, provisions of the Plan that confer
discretionary authority on the Board or the Administrator do not and shall not
be deemed to create any rights in the Grantee unless such rights are expressly
set forth herein or are otherwise in the sole discretion of the Board or the
Administrator so conferred by appropriate action of the Board or the
Administrator under the Plan after the date hereof.
13. Entire Agreement.
     This Option Agreement and the Plan together constitute the entire agreement
and supersede all prior understandings and agreements, written or oral, of the
parties hereto with respect to the subject matter hereof. The Plan and this
Option Agreement may be amended pursuant to Section 8.6 of the Plan. Such
amendment must be in writing and signed by the Corporation. The Corporation may,
however, unilaterally waive any provision hereof in writing to the extent such
waiver does not adversely affect the interests of the Grantee hereunder, but no
such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof.
14. Governing Law.
     This Option Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without regard to conflict of
law principles thereunder.
15. Effect of this Agreement.
     Subject to the Corporation’s right to terminate the Option pursuant to
Section 7.4 of the Plan, this Option Agreement shall be assumed by, be binding
upon and inure to the benefit of any successor or successors to the Corporation.
16. Section Headings.
     The section headings of this Option Agreement are for convenience of
reference only and shall not be deemed to alter or affect any provision hereof.
17. Acceptance.
     In accepting the grant of the Option, Grantee acknowledges receipt of a
copy of the Plan, the Grant Notice and these Terms. Grantee has read and
understands the terms and provisions thereof, and has accepted the Option
subject to all terms and conditions of the Plan, the Grant Notice and these
Terms. Grantee acknowledges that there may be adverse tax consequences upon
exercise of the Option or disposition of the shares of Common Stock acquired
upon exercise and that Grantee should consult a tax adviser prior to such
exercise or disposition.

7